DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 09/16/2020.  These drawings are acceptable. However, Applicant’s amendments to the claims have initiated a new Drawing Objection.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed combination of claims 1/2/5 and 1/3/6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Regarding Claim 1
	The claim requires that the outer diameter of the support shaft is larger than the width of the open portion and smaller than the diameter of the insertion holes. However, the Specification does not provide support for such a configuration. The Specification at paragraph [0045] discloses that the “rocker arm 30E is made of a metal softer than the support shaft 22E. Accordingly, collar portions 26E1 and 26E2 are easily inserted into the insertion holes 32E in each of the pair of opposite side walls 38E and snapped in.” The rocker arm being made of a metal softer than the support shaft would not guarantee that the rocker arm would revert to its original shape following the insertion of the support 

	Regarding Claims 2-3
	Claims 2-3 are rejected insofar as they are dependent upon a rejected base claim. 

Regarding Claim 5
The claim requires a caulking portion as part of the slip-off preventing structure on the other end side of the support shaft along with a C-ring or O-ring or male screw portion/female screw portion. However, as the subject matter of previous claim 4 was added to claim 1 (and claim 4 cancelled), the invention as taught in claims 1/2/5 is new matter and does not comply with the written description requirement as the embodiment of previous claim 4 (see Figures 9 and 10) does not teach a caulking portion or a C-ring/O-ring/male, female screw portion. The Applicant is cross claiming embodiments, and therefore there is no support for such an amendment. 

Regarding Claim 6
The claim requires a caulking portion as part of the slip-off preventing structure on the other end side of the support shaft along with a C-ring or O-ring or male screw portion/female screw portion. However, as the subject matter of previous claim 4 was added to claim 1 (and claim 4 cancelled), the invention as taught in claims 1/3/6 is new matter and does not comply with the written description requirement as the embodiment of previous claim 4 (see Figures 9 and 10) does not teach a caulking portion or a C-ring/O-ring/male, female screw portion. The Applicant is cross claiming embodiments, and therefore there is no support for such an amendment. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
Lines 26-27 recite the limitation “an outer diameter larger than the width of the open portion and smaller than the diameter of the insertion holes.” It is unclear how the width of the open portion is smaller than then outer diameter of the support shaft in the assembled state, as the support shaft is snapped into place through the open portions and as the rocker arm is merely made of metal softer than the support shaft, the rocker arm would not bounce back into its original dimensions. 

Regarding Claim 2
Claims 2 is rejected insofar as it is dependent upon a rejected base claim. 

Regarding Claim 3
Lines 4-5 recites the limitation “a groove portion provided on an outer peripheral surface of the one end side of the support shaft so as to be continuous in a peripheral direction” (emphasis added). a groove portion provided on each of the outer peripheral surfaces of the one end side and another end side of the support shaft so as to be continuous in the peripheral direction” (emphasis added). Therefore it is unclear if the “groove portion” of claim 3 is the same limitation as the “groove portion” of claim 1 or if it is a different groove portion. It is further unclear if the “outer peripheral surface” of claim 3 is the same “outer peripheral surface” as claimed in Claim 1 or if it is a different surface. It is further unclear if the peripheral direction of claim 3 is the same peripheral direction as claimed in claim 1 or if it is a new peripheral direction. 
Line 7 recites the limitation “an outer diameter of the groove portion” when claim 1 previously disclosed “a groove portion” with “an outer diameter”. Therefore it is unclear if the “outer diameter of the groove portion” of claim 3 is the same outer diameter as claimed in claim 1 or if it is a different limitation. 
Line 8 recites the limitation “the groove portion”. However, claim 1 previously disclosed “a groove portion” in addition to the “groove portion” introduced in claim 3. Therefore it is unclear which “groove portion” is being referenced in line 8 of claim 3. 

Regarding Claim 5
Lines 5-6 recite the limitation “a fixing groove portion is provided on an outer peripheral surface of the other end side of the support shaft so as to be continuous in a peripheral direction” (emphasis added). However, Claim 1 recited “a groove portion provided on each of the outer peripheral surfaces of the one end side and another end side of the support shaft so as to be continuous in the peripheral direction” (emphasis added). Therefore it is unclear if the “fixing groove portion” of claim 5 is the same limitation as the “groove portion” of claim 1 or if it is a different groove portion. It is further unclear if the “outer peripheral surface” of claim 5 is the same “outer peripheral surface” as claimed in 

Regarding Claim 6
Lines 5-6 recite the limitation “a fixing groove portion is provided on an outer peripheral surface of the other end side of the support shaft so as to be continuous in a peripheral direction” (emphasis added). However, Claim 1 recited “a groove portion provided on each of the outer peripheral surfaces of the one end side and another end side of the support shaft so as to be continuous in the peripheral direction” (emphasis added). Therefore it is unclear if the “fixing groove portion” of claim 6 is the same limitation as the “groove portion” of claim 1 or if it is a different groove portion. It is further unclear if the “outer peripheral surface” of claim 6 is the same “outer peripheral surface” as claimed in Claim 1 or if it is a different surface. It is further unclear if the peripheral direction of claim 6 is the same peripheral direction as claimed in claim 1 or if it is a new peripheral direction. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being clearly anticipated by Sekido, JP 2005201065 A, in view of Shuttleworth, US 4,067,428.

Regarding Claim 1
Sekido discloses a cam follower device comprising: a bearing holding member (1) including a pair of opposite side walls (6, 7) provided spaced apart from each other and disposed with respect to a cam (8) provided on a camshaft; a support shaft (3) inserted into a pair of insertion holes (to receive small diameter portion (14) of the support shaft (3)) which are coaxially provided in the pair of opposite side walls (6, 7); an outer ring (R) disposed between the pair of opposite side walls (6, 7) where the support shaft (3) is inserted, and facing the cam (8) (Sekido, Figures 1 and 6); an inner ring formed on an outer peripheral surface of the support shaft (3); and a plurality of rollers (4) disposed in an annular gap between the outer ring (R) and the inner ring (outer peripheral surface of the support shaft (3)) (Sekido, Figures 4 and 5), the cam follower device is configured to swing corresponding to movement of the cam (8) (Sekido, Figure 4), slip-off preventing structures (open portion (16a, 16f) and groove portion (small diameter portion (14) of the support shaft (3))) preventing the support shaft (3) from slipping off from the bearing holding member (1) are provided on one end side and an opposite end side of the support shaft (3) (Sekido, Figure 6), and wherein the support shaft (3) is rotatable about an axis of the support shaft (3) with respect to the bearing holding member (1) (Sekido, Figures 1, 4, and 6). 
Sekido further discloses that the slip-off preventing structures on the one end side and the other end side of the support shaft (3) comprise: an open portion (16a, 16f) being opened in a portion in a cam side of each of the insertion holes (to receive small diameter portion (14) of the support shaft (3) in the pair of opposite side walls (6, 7) and having a width to receive small diameter portion (14) of the support shaft; and a groove portion (small diameter portion (14) of the support shaft (3)) provided on each of 
However, Sekido does not disclose that the width of the open portion is smaller than the diameter of the insertion hole, or that the groove portion has an outer diameter larger than the width of the open portion. 
Shuttleworth teaches that rotatable shafts (14-16) are received by a support member (10), wherein the support member (10) includes an open portion having a width (30) smaller than a diameter of an insertion hole (12), and the outer diameter of the shafts (14-16) is larger than the width (30) of the open portion (Shuttleworth, Column 4, Lines 3-30, Figures 1-2 and 6). The support member (10) is formed from a resilient material so that the shafts (14-16) deform the support member (10) as they pass through the open portions, but the support member (10) returns to its normal shape as the shafts (14-16) are retained within the support member (10) in the insertion hole (12) (Shuttleworth, Column 4, Lines 3-30, Figures 1-2 and 6). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sekido such that the width of the open portion is smaller than the diameter of the insertion hole and that the groove portion has an outer diameter larger than the width of the open portion, as is taught by Shuttleworth, in order to retain the support shaft within the insertion hole of the rocker arm. 

Regarding Claim 2
Sekido and Shuttleworth teach the system as rejected in Claim 1 above. Sekido further discloses that the slip-off preventing structure (25) provided on the one end side of the support shaft (3) includes 

Regarding Claim 3
Sekido and Shuttleworth teach the system as rejected in Claim 1 above. Sekido further discloses that the slip-off preventing structure provided on the one end side of the support shaft (3) includes: a groove portion (small diameter portion (14) of the support shaft (3)) provided on an outer peripheral surface of the one end side of the support shaft (3) so as to be continuous in a peripheral direction; and the insertion hole (to receive the small diameter portion (14) of the support shaft (3)) set to have a diameter larger than an outer diameter of the groove portion (small diameter portion (14) of the support shaft (3)) and smaller than an outer diameter of the support shaft (3) and corresponding to the groove portion (small diameter portion (14) of the support shaft (3)) (Sekido, [0040]-[0041], Figures 5-6). 

10.	Claim 5-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekido, JP 2005201065 A, in view of Shuttleworth, US 4,067,428, and further in view of Fujita et al., US 2010/0319642.

Regarding Claim 5
Sekido and Shuttleworth teach the system as rejected in Claims 1 and 2 above. Sekido further teaches that the slip-off preventing structure is provided on both ends of the support shaft (3) (Sekido, Figures 5-6). 

Fujita teaches a cam follower device (1) comprising a bearing holding member (2) including a pair of opposite side walls (21); a support shaft (12) inserted into a pair of insertion holes (21A) which are coaxially provided in the pair of opposite side walls (21), wherein slip-off preventing structures (C-ring (15)) to prevent the support shaft from slipping off from the bearing holding member (2) are provided on one end side of the support shaft (12), wherein the slip-off preventing structure (C-ring) comprises a structure in which a fixing groove portion (12E) is provided on an outer peripheral surface of the other end side of the support shaft so as to be continuous in the peripheral direction and a C-ring (15) is fitted into the fixing groove portion (12E) (Fujita, [0178]-[0179] and [0225], Figures 11-12).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sekido/Shuttleworth such that the slip-off preventing structure on the other end side of the support shaft is the structure as taught as being well known in the art by Fujita, since a simple substitution of one known element (washer) for another known element (C-ring) to obtain predictable results (prevention of the support shaft from falling out from the insertion holes in the pair of opposite side walls) is an obvious extension of prior art teachings, KSR, 550 U.S. at 415-416, 82 USPQ2d at 1395, MPEP 2141 III B.

Regarding Claim 6
Sekido and Shuttleworth teach the system as rejected in Claims 1 and 3 above. Sekido further teaches that the slip-off preventing structure is provided on both ends of the support shaft (3) (Sekido, Figures 5-6). The combination of Sekido and Shuttleworth teaches that the slip-off preventing structure on the one end side of the support shaft includes groove portion on an outer peripheral surface of the one end side of the support shaft and the insertion hole has a diameter larger than an outer diameter of the groove portion and smaller than an outer diameter of the support shaft. 
However, Sekido and Shuttleworth do not disclose that the slip-off preventing structure on the other end side of the support shaft is a structure including a caulking portion having an outer diameter larger than the diameter of the insertion hole through which the support shaft is inserted, a structure in which a fixing groove portion is provided on an outer peripheral surface of the other end side of the support shaft so as to be continuous in the peripheral direction and a C-ring or an O-ring is fitted into the fixing groove portion, or a structure in which a male screw portion is provided on the other end side of the support shaft and a fastening member including a female screw portion corresponding to the male screw portion is screwed together. 
Fujita teaches a cam follower device (1) comprising a bearing holding member (2) including a pair of opposite side walls (21); a support shaft (12) inserted into a pair of insertion holes (21A) which are coaxially provided in the pair of opposite side walls (21), wherein slip-off preventing structures (C-ring (15)) to prevent the support shat form slipping off from the bearing holding member (2) are provided on one end side and the other end side of the support shaft (12), wherein the slip-off preventing structure (C-ring) comprises a structure in which a fixing groove portion (12E) is provided on an outer peripheral surface of the other end side of the support shaft so as to be continuous in the peripheral direction and a C-ring (15) is fitted into the fixing groove portion (12E) (Fujita, [0178]-[0179] and [0225], Figures 11-12).


Response to Arguments
11.	Applicant’s arguments, see page 8, filed 09/16/2020, with respect to the Objection to the Drawings have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. However, Applicant’s amendments to the claims have initiated a new Drawing Objection.
Applicant’s arguments, see page 8, filed 09/16/2020, with respect to the objection of claims 1, 5, and 6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, new rejections have been made under 35 U.S.C. 103 of claims 1-3 and 5-6.
Applicant’s arguments, see pages 8-11, filed 09/16/2020, with respect to the rejection of claim 6 under 35 U.S.C. 112(a) and Claim 1 under 35 U.S.C. 102(a)(1) and claims 2, 3, 5, and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, Applicant’s amendments to the claims have initiated new grounds of rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b). 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746